        Case 1:20-cv-01464-ER Document 41 Filed 08/31/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRENDA L. MELENDEZ, individually and as
parent and natural guardian of J.C.,
                        Plaintiff,
                                                        ORDER
                 – against –                        19 Civ. 2928 (ER)
NEW YORK CITY DEPARTMENT OF
EDUCATION,
                    Defendant.




BRENDA L. MELENDEZ, individually and as
parent and natural guardian of J.C.,
                        Plaintiff,

                 – against –                        19 Civ. 8726 (ER)

RICHARD CARRANZA, NEW YORK CITY
DEPARTMENT OF EDUCATION, and NEW
YORK STATE EDUCATION DEPARTMENT,
                    Defendants.




BRENDA L. MELENDEZ, individually and as
parent and natural guardian of J.C.,
                        Plaintiff,

                 – against –
                                                    20 Civ. 823 (ER)
RICHARD CARRANZA, and NEW YORK CITY
DEPARTMENT OF EDUCATION,
                    Defendants.
          Case 1:20-cv-01464-ER Document 41 Filed 08/31/20 Page 2 of 6




BRENDA L. MELENDEZ, individually and as
parent and natural guardian of J.C., CAROLYN
MASON, individually and as parent and natural
guardian of A.D., and NAHOKO MIZUTA and
KENTARO MIZUTA, individually and as parents
and natural guardians of Y.M.,
                              Plaintiffs,                            20 Civ. 1464 (ER)
                      – against –

RICHARD CARRANZA, and NEW YORK CITY
DEPARTMENT OF EDUCATION,
                    Defendants.




Ramos, D.J.:

       In a series of four related cases, the parents of children with serious brain injuries seek

injunctive relief pursuant to the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.

§ 1400 et seq., and related state law against Defendants New York City Department of Education

(the “DOE”) and its Chancellor, Richard Carranza, and the New York State Education

Department. Speciﬁcally, Plaintiﬀs seek an order directing Defendants to fund tuition at iBrain—

the school which the children currently attend and which their parents unilaterally determined

was their appropriate pendency placement— while their ongoing due process complaints against

Defendants are being resolved.

       On July 24, 2020, the Court denied Plaintiﬀs’ motion for a preliminary injunction, and

granted Defendants’ motion to dismiss in light of the Second Circuit’s recent decision in the

tandem cases, Ventura de Paulino v. New York City Department of Education, No. 19 Civ. 1662,

and Navarro Carrillo v. New York City Department of Education, No. 19 Civ. 1813, 959 F.3d 519

(2d Cir. 2020). Doc. 45. In that decision, the Second Circuit squarely held that “[r]egardless of

                                                 2
            Case 1:20-cv-01464-ER Document 41 Filed 08/31/20 Page 3 of 6




whether [iBrain’s] educational program is substantially similar to that oﬀered previously at

[iHope], the IDEA does not require the City to fund the Students’ program at [iBrain] during the

pendency of their IEP dispute.” 959 F.3d at 525. jis is because “when the Parents unilaterally

enrolled the Students at [iBrain], [they] did so at their own ﬁnancial risk.” Id. je Court found

that Ventura de Paulino, which presented nearly identical facts, was dispositive of Plaintiﬀs’

claims here.

         In spite of the Second Circuit’s clear and unequivocal directive, Plaintiﬀs ﬁled a motion

for reconsideration in each of the related cases on August 7, 2020.1 See 19 Civ. 2928, Doc. 47;

19 Civ. 8726, Doc. 68; 20 Civ. 823, Doc. 40; 20 Civ. 1464, Doc. 34. Because these motions are

nothing more than a rehashing of arguments this Court has already considered and rejected after

the issuance of the Second Circuit’s opinion, they are denied.

    I.        LEGAL STANDARD

         Plaintiffs move for reconsideration under Federal Rule of Civil Procedure 59(e) and Lo-

cal Civil Rule 6.3.

         Rule 59(e) provides that “[a] motion to alter or amend a judgment must be filed no later

than 28 days after the entry of the judgment.” A motion to alter a judgment under Rule 59(e)

“may be granted ‘only if the movant satisfies the heavy burden of demonstrating an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.’” Fireman’s Fund Ins. Co. v. Great Am. Ins. Co., 10 F. Supp. 3d 460,

475 (S.D.N.Y. 2014) (quoting Hollander v. Members of the Bd. of Regents of the Univ. of the

State of N.Y., 524 F. App’x 727, 729 (2d Cir. 2013)). The Second Circuit has noted that it is



1
 jough the Court refers to Plaintiﬀs collectively as a formality, it notes that the instant brieﬁng refers only to J.C.,
and, as such, any arguments with regards to Plaintiﬀs and the Mizutas appear to be waived.

                                                            3
          Case 1:20-cv-01464-ER Document 41 Filed 08/31/20 Page 4 of 6




“well-settled that Rule 59 is not a vehicle for relitigating old issues, presenting the case under

new theories, securing a rehearing on the merits, or otherwise taking a second bite at the ap-

ple.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks and citation omitted).

       Rule 6.3 of the Local Civil Rules for this District provides for reconsideration of a court’s

order on a motion only where the court has overlooked controlling decisions of law or factual

matters that were “put before it on the underlying motion . . . and which, had they been consid-

ered, might have reasonably altered the result before the court.” Mikol v. Barnhart, 554 F. Supp.

2d 498, 500 (S.D.N.Y. 2008) (quoting Greenwald v. Orb Commc’ns & Mktg., Inc., No. 00 Civ.

1939 (LTS), 2003 WL 660844, at *1 (S.D.N.Y. Feb. 27, 2003)); see also S.D.N.Y. Local Civ. R.

6.3. Under such circumstances, a motion for reconsideration may be granted “to correct a clear

error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevoca-

ble Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal quotation marks and citation omitted). Local

Rule 6.3 is “narrowly construed and strictly applied so as to avoid repetitive arguments on issues

that have been considered fully by the Court.” Mikol, 554 F. Supp. 2d at 500 (internal quotation

marks omitted) (quoting Dellefave v. Access Temps., Inc., No. 99 Civ. 6098 (RWS), 2001 WL

286771, at *1 (S.D.N.Y. Mar. 22, 2001)).

       “The standards for relief” under Rule 59(e) are “identical” to those for motions for recon-

sideration under Local Civil Rule 6.3. See Ramirez v. United States, Nos. 05 Civ. 4179 (SAS),

07 Civ. 459 (SAS), 2013 WL 247792, at *1 (S.D.N.Y. Jan. 22, 2013) (internal quotation marks

and citation omitted). “Reconsideration of a court’s previous order is an ‘extraordinary remedy

to be employed sparingly in the interests of finality and conservation of scarce judicial re-

sources.’” Parrish v. Sollecito, 253 F. Supp. 2d 713, 715 (S.D.N.Y. 2003) (quoting In re Health



                                                  4
           Case 1:20-cv-01464-ER Document 41 Filed 08/31/20 Page 5 of 6




Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). “Where the movant fails

to show that any controlling authority or facts have actually been overlooked, and merely offers

substantially the same arguments he offered on the original motion or attempts to advance new

facts, the motion for reconsideration must be denied.” Mikol, 554 F. Supp. 2d at 500 (S.D.N.Y.

2008) (citing Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)).

         Whether to grant or deny a motion for reconsideration is “within ‘the sound discretion of

the district court.’” Premium Sports Inc. v. Connell, No. 10 Civ. 3753 (KBF), 2012 WL

2878085, at *1 (S.D.N.Y. Jul. 11, 2012) (quoting Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.

2009)). Under the strict standard applied by courts in this Circuit, “reconsideration will gener-

ally be denied unless the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.” Shrader, 70 F.3d at 257 (citation omitted).

   II.      DISCUSSION

         Plaintiﬀs argue that reconsideration is appropriate because the Court failed to appreciate a

slight distinction between Ventura de Paulino and these cases—namely that in Venutra de

Paulino “[t]he Parents and the City had agreed that the Students’ educational program would be

provided at [iHope]” and that “[t]he Parents and the City had agreed that the Students’ pendency

placement shoul be provided at [iHope].” 959 F.3d at 534, 536. Here, in contrast, they argue

that iHope became the location of J.C.’s pendency placement not by DOE’s choice, but rather by

operation of law. jis argument was considered—and rejected—by the Court. Doc. 45 at 13.

Furthermore, although Plaintiﬀs’ maintain that this is a “crucial, distinguishing” fact, it remains

undisputed that J.C. has an established pendency. Plaintiﬀs, then, note only a distinction without

a diﬀerence.



                                                  5
            Case 1:20-cv-01464-ER Document 41 Filed 08/31/20 Page 6 of 6




          Plaintiﬀs have manifestly failed to point to any change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice. A motion for

reconsideration is not “a substitute for appeal,” Boart Longyear Ltd. v. All. Indus., Inc., 869 F.

Supp. 2d 407, 418 (S.D.N.Y. 2012) (citation omitted), nor is it a vehicle for a party dissatisﬁed

with the Court’s ruling to voice its disagreement with the decision, R.F.M.A.S., Inc. v. Mimi

So, 640 F. Supp. 2d 506, 512–13 (S.D.N.Y. 2009). “Courts have repeatedly been forced to warn

litigants that such motions should not be made reﬂexively to reargue those issues already

considered when a party does not like the way the original motion was resolved.” Boart

Longyear Ltd., 869 F. Supp. 2d at 418 (internal quotation marks and citation omitted).

   III.      CONCLUSION

          For the foregoing reasons, the application is DENIED. je Clerk of Court is respectfully

directed to terminate the motions, 19 Civ. 2928, Doc. 47; 19 Civ. 8726, Doc. 68; 20 Civ. 823,

Doc. 40; 20 Civ. 1464, Doc. 34.

          SO ORDERED.

Dated:      August 31, 2020
            New York, New York
                                                                      Edgardo Ramos, U.S.D.J.




                                                   6
